Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed May 3, 2021. Claims 1, 5-7, and 15-23 have been amended. Claims 1-23 are pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 3, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stafford et al. (US 10,129,172 B1).

Claim Objections
Claim 23 is objected to because of the following informalities: Claim 23 is missing some commas that would alleviate a run-on sentence for the limitation beginning with “a client computer device, the client computer device…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford et al. (US 10,129,172 B1).

With respect to claim 23, Stafford discloses a system to allow secured access for a web browser of a client computer device to local resources (Abstract), said system comprising:
a web server hosting a shipping application and executing said shipping application in response to web page requests received from said web browser (Fig. 1 and Col. 7, lines 39-57, cloud-based application comprising shipping management system), and
a client computer device (Figure 2 A), the client computer device executing a web browser to directly access a shipping application hosted by a web server through a first communication channel between said web browser and said web server and the client computer device executing a local operating system controlling said client computer device (Col. 5, lines 20-55, Col. 7, lines 50-67, Col. 19, lines 14-37, allowing a cloud client application to issue commands to a cloud application such as shipping application and allowing access to a computing resource such as a printer to print , said client computer device further executing a shipping server agent running as an embedded web server independently from said web browser to directly access said shipping application through a second communication channel between said shipping server agent and said web server (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37, connect workstation (user agent serving as shipping server agent) on client device wishing to access cloud application (shipping application) for printing of shipping items), wherein said shipping server agent through a third communication channel between said shipping server agent and said web browser provides to said web browser web services allowing secured access to local resources that are local to the client computer device (Col. 11, lines 27-67, Col. 13, lines 62 to Col. 14, line 16 and lines 45-65, allowing direct access to computing resources).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 2016/0191645 A1), in view of Stafford et al. (US 10,129,172 B1).

With respect to claim 1, Hayton discloses a method of allowing secured access for a web browser executing on a client computer device to local resources that are local to the client computer device ([0002]-[0003]), wherein a web server hosting an application executes said application in response to web page requests received from said web browser executing on the client computer device ([0005]-[0006]), but does not explicitly teach said method comprising:
-    requesting by said web browser directly to a server agent of said client computer device a usage of a web service of said server agent for accessing said local resources,
- requesting by said server agent directly to said application an authorization for said usage of a web service by said web browser,
-    providing an authorization response from said application directly to said server agent regarding said usage of a web service by said web browser, and
-    accessing said local resources that are local to the client computer device by said server agent according to said requesting by said web browser;
However, Stafford discloses said method comprising:
-    requesting by said web browser directly to a server agent of said client computer device a usage of a web service of said server agent for accessing said local resources (Col. 5, lines 20-55, Col. 7, lines 50-67, Col. 19, lines 14-37, allowing a cloud client application to issue commands to a cloud application such as shipping application and allowing access to a computing resource such as a printer to print shipping labels),
- requesting by said server agent directly to said application an authorization for said usage of a web service by said web browser (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37, connect workstation (user agent serving as shipping server agent) on client device wishing to access cloud application (shipping application) for printing of shipping items),
-    providing an authorization response from said application directly to said server agent regarding said usage of a web service by said web browser (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37, enabling access to cloud application for utilization of resources), and
-    accessing said local resources that are local to the client computer device by said server agent according to said requesting by said web browser (Col. 11, lines 27-67, Col. 13, lines 62 to Col. 14, line 16 and lines 45-65, allowing direct access to computing resources);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Hayton to include the teachings of Stafford’s cloud-based application access of local resources, in order to allow secure applications such as web-based shipping applications access to an enterprise’s resources while still maintaining the security level of the shipping application.
With respect to claim 2, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses said authorization response is based on comparing a session ID stored in a memory in said web server with a browser session ID memorized in said client computer device wherein said browser session ID is provided by said web browser via said server agent to said web server ([0059], verifying a client using a single-sing-on process that will allow a user to authenticate itself to multiple enterprises with having to supplying credentials for each enterprise); and 
With respect to claim 3, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses said web browser provides said server agent with an authorization uniform resource locator attached to said application corresponding to an authorization web service of said application for said authorization for said usage of a web service ([0098]), URL for web service; and Stafford further discloses the server agent is a shipping server agent and the application is a shipping application (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 4, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses said web browser is configured via said application for targeting a pre-defined port, which said server agent listens to for connections and requests ([0068], access gateway for authenticating client agent to enterprise resources); and Stafford further discloses the server agent is a shipping server agent and the application is a shipping application (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 5, the combination of Hayton and Stafford discloses the method of claim 4, wherein Hayton discloses wherein said server agent is accessed by said web browser via a dedicated internet protocol address for said server agent ([0109], where it is well known that an agent serves as a proxy between the client and server); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 6, the combination of Hayton and Stafford discloses the method of claim 4, wherein Hayton discloses wherein a web service of said server agent is accessed by said web browser by using a uniform resource locator composed of said dedicated internet protocol address and of said pre-defined port and of an identification of said web service ([0068], [0098], and [0109], URL); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 7, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses wherein said server agent is accessed by using an internet domain name specifically created for said server agent ([0099]); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 8, the combination of Hayton and Stafford discloses the method of claim 1, wherein Stafford further discloses said shipping server agent runs as an embedded web server independently from said web browser and sends content requests to said application when data from said shipping application is required for completing said requesting by said web browser (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 9, the combination of Hayton and Stafford discloses the method of claim 1, wherein Stafford further discloses said web services of said shipping server agent include direct printing on a local printer controlled by a local operating system and accessing files stored in said client computer device (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 10, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses a path for said accessing files stored in said client computer device is pre-configured within the server agent configuration parameters ([0067], client agent interacts with access gateway to access enterprise resources) and no path is provided in said requesting said usage of a web service of said server agent by said web browser ([0073], where multiple modes of network connections may be used to facilitate access to internal resources); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 11, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses said server agent communicates with said web browser and said web server via hypertext transfer protocol secure protocol channels ([0087]); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 12, the combination of Hayton and Stafford discloses the method of claim 1, wherein Hayton discloses the installation of said server agent application is performed by a download via the internet from said application onto said client computer device ([0024], downloading portion of web application); and Stafford further discloses the server agent is a shipping server agent and the application is a shipping application (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 13, the combination of Hayton and Stafford discloses the method of claim 12, wherein Hayton discloses said download includes selecting a listening port ([0068], access gateway), which said server agent uses for listening to 
With respect to claim 14, the combination of Hayton and Stafford discloses the method of claim 13, wherein Hayton discloses said web browser is configured via said application for sending requests to said predefined port when said web browser requires using said web services from said server agent ([0028], [0033], [0068], and [0105]); and Stafford further discloses the server agent is a shipping server agent and the application is a shipping application (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 15, the combination of Hayton and Stafford discloses the method of claim 14, wherein Hayton discloses wherein said session ID is generated by said shipping application and transmitted by said web server to said web browser ([0093]); and Stafford further discloses the application is a shipping application (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claim 16, the combination of Hayton and Stafford discloses the method of claim 15, wherein Hayton discloses wherein said server agent responses to requests from said web server only ([0099]-[0105]); and Stafford further discloses the server agent is a shipping server agent (Col. 5, lines 20-55, Col. 7, lines 50-67, and Col. 19, lines 14-37).
With respect to claims 17-22, the device and system of claims 17-22 do not limit or further define over the method of claims 1, 2, 4, 9, 11, and 16. The limitations of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 17, 2021